Citation Nr: 1242083	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  12-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a bilateral neurologic disability of the lower extremities, to include a sciatic nerve disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to November 1984.  He also served in the Air National Guard from June 1985 to March 2001.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO denied entitlement to service connection for PTSD, residuals of a right hip injury with arthritis, a left knee disability, a sciatic nerve disability, bilateral hearing loss, and tinnitus.  

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In November 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In his October 2008 claim (VA Form 21-4138), the Veteran raised the issue of entitlement to service connection for a low back disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a May 2011 VA treatment record includes diagnoses of depression and PTSD.  Also, the Veteran has reported and medical records include evidence of treatment for symptoms of possible right hip, left knee, and bilateral lower extremity neurologic disabilities.  Such symptoms include right hip, left knee, and low back pain and sciatica.  Thus, there is competent evidence of current psychiatric, right hip, left knee, and bilateral lower extremity neurologic disabilities.
 
The Veteran has reported several psychiatric stressors which occurred both during service and outside of service.  Such stressors include being sexually assaulted in service while walking on a beach in San Diego, being involved in a physical altercation with fellow service members in service while stationed in San Diego, and physical and sexual abuse as a child.  Psychiatric problems have reportedly persisted ever since the stressors in service.

Additionally, the Veteran has reported that he was injured when he fell off a cliff in service and that right hip, left knee, and sciatic nerve problems have persisted ever since that time.  However, there is some evidence to the contrary.

In sum, there is competent evidence of current psychiatric, right hip, left knee, and bilateral lower extremity neurologic disabilities, in-service psychiatric stressors, and in-service right hip, left knee, and sciatic nerve injuries due to a fall.  Also, the Veteran has reported a continuity of psychiatric, right hip, left knee, and bilateral lower extremity neurologic symptomatology since service.  VA's duty to obtain examinations as to the nature and etiology of the Veteran's current psychiatric disability and any current right hip, left knee, and bilateral lower extremity neurologic disabilities is, therefore, triggered.  Such examinations are needed to determine whether the Veteran has current right hip, left knee, and bilateral lower extremity neurologic disabilities and to obtain medical opinions as to the etiology of the current psychiatric disability and any current right hip, left knee, and bilateral lower extremity neurologic disabilities.

Moreover, if a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2012).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising a veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In light of the stressor information provided by the Veteran involving an in-service personal assault, he should be provided with notice of the alternative sources other than his service records that might constitute credible supporting evidence of that event.  Therefore, a remand is also necessary to advise him of this, and to allow him the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); see also Fast Letter 10-25 (dated July 15, 2010) and Fast Letter 05-04 (dated Nov. 10, 2005).

Additionally, the VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (May 7, 2012) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that his in-service sexual assault occurred sometime in June or July 1982 or June 1983 and that he was involved in a physical altercation with fellow service members sometime between May and July 1983.  These stressors both occurred while he was stationed at Naval Air Station North Island in San Diego, California.  In light of this stressor information, a remand is also required to contact the JSRRC to attempt to verify the Veteran's claimed in-service stressors.

Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2011 VA psychiatric admission evaluation note and a March 2012 VA discharge planning note reflect that the Veteran had applied for, but been denied, Social Security Administration (SSA) disability benefits for an unspecified disability on several occasions.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination(s) have not yet been associated with the claims file and may be relevant.

A July 2012 letter from a VA licensed social worker indicates that the Veteran received psychiatric treatment at the VA Medical Center in Albuquerque, New Mexico (VAMC Albuquerque) as recently as June 2012.  The most recent treatment records from this facility in the claims file are dated in March 2012.  Also, a July 2012 letter from the Albuquerque Vet Center in Albuquerque, New Mexico reveals that the Veteran was receiving psychiatric treatment at that facility and that such treatment began in October 2011.  The only treatment record from the Vet Center in the claims file is dated in November 2011.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with a letter telling him that evidence from sources other than his service records may corroborate his account of in service personal assault.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran should be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.

2.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric, right hip, left knee, and bilateral lower extremity neurologic disabilities, hearing loss, and tinnitus from VAMC Albuquerque from March 2012 to the present; from the Vet Center in Albuquerque, New Mexico; and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Prepare a summary of the claimed in-service stressors for which there are sufficient information to make an inquiry, to include dates and assigned units. The in-service stressors reported by the Veteran involve being sexually assaulted on a beach in June or July 1982 or June 1983 and being involved in a physical altercation with fellow service members sometime between May and July 1983.  These stressors both occurred while the Veteran was stationed at Naval Air Station North Island in San Diego, California.

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC or other appropriate service department entity.

All efforts to obtain stressor verification must be documented in the claims file.

5.  After the Veteran has been given an opportunity to submit any additional evidence pertaining to his claimed in-service stressors and after all efforts have been exhausted to attempt to verify his reported stressors in service and to obtain and associate with the claims file any additional treatment records and any evidence received from the SSA, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since October 2008) had their onset in service, had their onset in the year immediately following service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors supporting the diagnosis?  

 (c)  Is there evidence of behavior changes in response to the Veteran's claimed in-service personal sexual assault?

In formulating the above opinions, the examiner should acknowledge and comment on all psychiatric diagnoses provided since October 2008, all of the Veteran's reported stressors in service (including being sexually assaulted and being involved in a physical altercation with fellow service members), his reported physical and sexual abuse as a child, and the reports of psychiatric symptoms in the years since service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that any current right hip disability (any right hip disability diagnosed since October 2008) had its onset in service, had its onset in the year immediately following service, is related to the Veteran's reported fall in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should acknowledge and comment on any right hip disability diagnosed since October 2008, the Veteran's reported fall from a cliff in service, and his reports of right hip symptoms in the years since service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a fall and right hip problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report a fall and right hip injury in service, his symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that any current left knee disability (any left knee disability diagnosed since October 2008) had its onset in service, had its onset in the year immediately following service, is related to the Veteran's reported fall in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should acknowledge and comment on any left knee disability diagnosed since October 2008, the Veteran's reported fall from a cliff in service, and his reports of left knee symptoms in the years since service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a fall and left knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report a fall and left knee injury in service, his symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral neurologic disability of the lower extremities, to include a sciatic nerve disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that any current bilateral neurologic disability of the lower extremities (any neurologic disability of the lower extremities diagnosed since October 2008, including any sciatic nerve disability) had its onset in service, had its onset in the year immediately following service, is related to the Veteran's reported fall in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should acknowledge and comment on any lower extremity neurologic disability (including a sciatic nerve disability) diagnosed since October 2008, the Veteran's reported fall from a cliff in service, and his reports of neurologic symptoms in the years since service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a fall and neurologic problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report a fall and neurologic problems in service, his symptoms and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

10.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


